Citation Nr: 0738481	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO. 05-02 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for a left hand 
condition.

3. Entitlement to service connection for tinea of the feet.

4. Entitlement to an initial compensable rating for bilateral 
hearing loss.

5. Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active service from August 1967 to August 
1969.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from June 2004 and January 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which granted service connection 
for PTSD and assigned a 30 percent rating, effective November 
25, 2003; granted service connection for bilateral hearing 
loss and assigned a noncompensable (0 percent) rating, 
effective November 25, 2003; and denied service connection 
for tinnitus, tinea of the feet, and a left hand condition.

In September 2007, the veteran testified during a hearing at 
the RO before the undersigned Veterans Law Judge; a 
transcript of the hearing is of record. 

The Board's decision on the claims for service connection for 
tinnitus, tinea of the feet, and a left hand condition, and 
the claim for an increased rating for PTSD is set forth 
below. The claim for an increased rating for bilateral 
hearing loss is addressed in the remand following the order; 
this matter is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C. VA will notify 
the veteran when further action, on his part, is required.



FINDINGS OF FACT

1. Tinnitus has not been shown to have been incurred in or 
aggravated by service.

2. A left hand condition has not been shown to have been 
incurred in or aggravated by service.

3. Tinea of the feet has not been shown to have been incurred 
in or aggravated by service.

4. PTSD manifests with nightmares, social isolation, 
depressed mood, and difficulty concentrating.


CONCLUSIONS OF LAW

1. The criteria to establish service connection for tinnitus 
have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2. The criteria to establish service connection for a left 
hand condition have not been met. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).

3. The criteria to establish service connection for tinea of 
the feet have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

4. The criteria for an initial rating in excess of 30 percent 
for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in January 2004, 
November 2005, and March 2006. These letters effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claims; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
veteran provide any evidence in his possession that pertains 
to his claims. The March 2006 letter advised the veteran of 
how VA assigns disability ratings and effective dates and 
complies with the holding of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA outpatient treatment records, and reports 
of VA examination are associated with the claims file. 
Additionally, the veteran presented testimony at a Board 
hearing in support of his claims and the hearing transcript 
is also of record.

Regarding the claim for service connection for tinnitus, 
pursuant to the duty to assist, the appellant was afforded a 
VA medical examination. See Charles v. Principi, 16 Vet. App. 
370 (2002) (observing that under 38 U.S.C.A. § 5103A(d)(2), 
VA was to provide a medical examination as "necessary to 
make a decision on the [appellant's] claim," where the 
evidence of record, taking into consideration all information 
and lay or medical evidence [including statements of the 
claimant] contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service, but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim).

Regarding the claims for service connection for tinea of the 
feet and a left hand condition, while the veteran was not 
afforded a VA examination pertinent to these claims, in this 
circumstance, there is no duty on the part of VA to provide a 
medical examination, because as in Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003), the veteran has been advised of 
the need to submit competent medical evidence indicating that 
he has the disorders in question, and further substantiating 
evidence suggestive of a linkage between his active service 
and the current disorders, if shown. The veteran has not done 
so, and no evidence thus supportive has otherwise been 
obtained. Here, as in Wells, the record in its whole, after 
due notification, advisement, and assistance to the veteran 
under the VCAA, does not contain competent evidence to 
suggest that the disorders are related to the veteran's 
military service.

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service." 38 U.S.C.A. § 
5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 (2002) 
(Holding that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and where, 
the claimant had been diagnosed to have tinnitus, and had 
proffered competent lay evidence that he had had continuous 
symptoms of the disorder [i.e., ringing in the ears] since 
his discharge. Because there was evidence of record 
satisfying two of the requirements of the statute, i.e., 
competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide his claims. As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.


Merits of the Claims

Service Connection

The veteran seeks service connection for tinnitus, a left 
hand condition, and tinea of the feet. The veteran claims all 
disabilities are related to his service. Having carefully 
considered the claims in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and the 
appeal will be denied. 

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

A. Tinnitus

On May 2004 VA examination, the veteran reported having rare, 
short duration ringing in the ears, which the examiner noted 
was normal. After noted review of the claims file, the 
examiner opined that ringing in the ears that occurs 
"rarely" is considered normal and not ratable as tinnitus 
for disability purposes.

On August 2006 VA examination, the veteran reported 
experiencing a mixture of rushing and ringing sounds, but 
they occurred only "rarely" and he rated them as mild. He 
could not give an exact date of onset, but the ringing had 
been noticed more in the last five to 10 years. After noted 
review of the claims file, the examiner stated that the rare 
noises that the veteran described appeared to be more likely 
a normally occurring situation than pathological tinnitus due 
to noise exposure. The examiner opined that it would be 
considered less likely that the current symptoms were 
specifically related to service noise.

The veteran stated during his September 2007 Board hearing 
that while in service, his military occupational specialty 
(MOS) was artillery and during that time, he fired weapons 
that created loud noises. He was provided earplugs, but at 
times, he was not able to wear the earplugs. He stated that 
as a result of the loud noise, he would get ringing in his 
ears for a few seconds. He noticed this while he was in the 
service and it continued until the present time.

Although the veteran asserts that he was exposed to loud 
noise while in service, and he complains of having ringing in 
his ears, both the May 2004 and August 2006 VA examiners 
opined that the veteran does not have a current diagnosis of 
tinnitus. The Board is obligated to consider all evidence of 
record, and may not draw its own unsubstantiated medical 
conclusions. Allday v. Brown, 7 Vet. App. 517 (1995); Godfrey 
v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 
495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991). 
Hence, the uncontradicted medical evidence of record shows 
that the veteran does not have a current diagnosis of 
tinnitus. Congress has specifically limited entitlement to 
service connection for disease or injury incurred or 
aggravated in service to cases where such incidents have 
resulted in a disability. See 38 U.S.C.A. § 1110. Hence, 
where, as here, there is no competent medical evidence 
establishing that the veteran has the disability for which 
service connection is sought, there can be no valid claim for 
service connection for that disability. See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992). Therefore, service connection for 
tinnitus is not warranted.

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply. 38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B. Left Hand Condition

In February 2006, the veteran submitted a photo showing that 
his left hand was bandaged and the photo caption read that it 
was taken in Vietnam in 1968.

During the September 2007 Board hearing, the veteran stated 
that he was digging a hole and in the process of digging the 
hole, he cut his hand on a metal sheet that cut his hand 
close to the bone and required six stitches. After the 
incident, he noticed that sometimes he would have stiffness 
or a cramp in his hand that would cause his finger to 
uncontrollably contract as if he was making a fist. The 
veteran stated that this symptom of cramping occurred in 
service and continued until the present time. He did not 
receive treatment for the hand after service and does not 
receive treatment currently.

Although the veteran asserts that he injured his left hand 
while in service, and complains of experiencing symptoms of 
his left hand since service to the present time, there is no 
evidence of record showing that he has a left hand 
disability. As stated previously, service connection is 
limited to disease or injury incurred or aggravated in 
service that results in a disability. See 38 U.S.C.A. § 1110. 
Hence, where, as here, there is no competent medical evidence 
establishing that the veteran has the disability for which 
service connection is sought, there can be no valid claim for 
service connection for those disability. See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992). As there is no evidence showing a 
treatment or a current diagnosis of a left hand disability, 
service connection for a left hand condition is not 
warranted.

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply. 38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

C. Tinea of the Feet

During his September 2007 Board hearing, the veteran 
testified that while in service, he would be in the same 
socks sometimes three or four days because he did not have 
the opportunity to change his socks often. At times, the 
socks would get wet from the rain. At that time, he would 
notice that he was getting tinea of the feet but did not 
receive treatment for the feet. At times, his feet would be 
cracked and would burn and itch and the heel area would be 
calloused. He did speak to a medic who gave him ointment to 
spray on his feet. The veteran stated that the condition with 
his feet had been continuous since service and he testified 
that the doctors at the VA medical center had stated that his 
condition of the feet had been longstanding.

The veteran has a current diagnosis of tinea of the feet as 
shown in a September 2005 VA treatment record. The remaining 
question is whether the veteran's current tinea of the feet 
is related to an injury or disease that occurred in service. 
Regarding this issue, there is no competent medical evidence 
linking the veteran's diagnosis of tinea of the feet to any 
incident of military service. By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).

In addition, the diagnosis of tinea of the feet was rendered 
more than 30 years after the veteran's discharge from service 
and evidence of a prolonged period without medical complaint 
and the amount of time that elapsed since military service, 
can be considered as evidence against the claim. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Because there is no competent evidence showing that the 
veteran's current tinea of the feet is related to his 
service, service connection for tinea of the feet is not 
warranted. Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply. 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


Increased Rating for PTSD

The veteran contends that his PTSD is more severe than the 
current rating reflects. Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the severity of the PTSD, as 
applied to the applicable rating provisions, does not meet 
the criteria for a rating in excess of 30 percent. Because 
the preponderance of the evidence is against the claim, the 
appeal will be denied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007). Separate diagnostic codes identify the various 
disabilities. When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2007). 
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where 
the question for consideration is entitlement to a higher 
initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection and consideration of the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found) is required. Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

As noted, the veteran's PTSD was evaluated under Diagnostic 
Code 9411. Regulations pertaining to the criteria for 
evaluating psychiatric disorders, including PTSD, provide for 
a 30 percent disability rating when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events). 38 C.F.R. § 4.130, Diagnostic 
Code 9411. 

A 50 percent rating is for assignment when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. Id.

A 70 percent evaluation will be assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships. Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. Id.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DSM-IV). That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness. 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-
IV). A score of 31-40 indicates some impairment in reality 
testing or communication (e.g., speech at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work). A score of 41-50 indicates serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job). A score of 51-60 indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peer or coworkers). DSM-IV, pgs. 46-7.

Review of the record reveals that January 2004 through August 
2006 GAF scores assigned to the veteran ranged from 40 to 60. 
There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability. See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995). However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather, the GAF score 
must be considered in light of the actual symptoms of the 
veteran's disorder, which provide the primary basis for the 
rating assigned. See 38 C.F.R. § 4.126(a).

A January 2004 VA treatment record shows a GAF score of 51 
for avoidant, moderate impairment in social, occupational, 
and or school functioning, with few friends.

A February 2004 VA treatment record indicates that the 
veteran reported having episodic nightmares. He reported 
feeling anxious at times, but it soon subsided. On 
examination, he was alert and oriented to person, place, and 
time and was calm and cooperative. He denied any suicidal 
thoughts or prior suicidal attempts. His affect was mildly 
constricted and his mood was congruent. He exhibited no 
symptoms to suggest any form of thought disorder.

VA treatment records dated in May 2004 and October 2004 
reflect a GAF score of 42.

A November 2004 VA treatment record shows that the veteran's 
speech was lucid and coherent and exhibited no symptoms of 
thought disorganization.

A January 2005 VA treatment record revealed that the 
veteran's affect was less constricted and his mood less 
depressed. He exhibited no signs of symptoms of thought 
disorganization and was calm and friendly.

On May 2005 VA examination, the veteran reported that he had 
frequent nightmares and night sweats. He had flashbacks when 
he heard loud noises that sounded like artillery. He was also 
isolating to himself and had no social life. The veteran had 
lost no work due to his PTSD. He was currently in a 
relationship with a woman, but stated that the quality of 
social relationships was poor. He had no activities or 
leisure pursuits. There was no history of violence or 
assaults and no history of suicide attempts. Mental status 
examination revealed that the veteran was cooperative and his 
personal hygiene was appropriate.  His speech was normal rate 
and tone and there was no pressure of speech or loosening of 
associations or flight of ideas. His mood was euthymic and 
his affect was appropriate. He denied auditory and visual 
hallucinations and had no paranoia or delusions. Cognitive 
testing was unremarkable. The veteran did not report having 
panic attacks, but he did report a depressed mood. The 
veteran was noted to have avoidance of stimuli and had 
difficulty falling or staying asleep, irritability or 
outbursts of anger, difficulty concentrating, hypervigilance, 
and exaggerated startle response. The symptoms caused 
significant distress or impairment in his social and 
occupational functioning. The current GAF score was 40 and 
over the past year the score was 45.

On August 2006 VA examination, the veteran reported having 
nightmares of events that happened while in service. He had 
no other significant complaints. Mental status examination 
revealed that the veteran's speech was coherent and relevant 
and his affect was appropriate. He was not psychotic and not 
delusional. He also was not hallucinating and was oriented to 
time, place, and person. His intellectual functioning 
appeared to be average and his judgment and insight were 
fair. The examiner noted that the veteran's current status of 
PTSD symptoms was the same as the findings of the May 2005 VA 
examination. The veteran was able to the take care of himself 
physically and was in a stable mood. The only PTSD symptom 
was that the veteran had nightmares, but the nightmares did 
not occur on a frequent or severe basis. The current GAF 
score was 60 and the highest GAF score in the past year was 
60.

A January 2007 VA treatment record includes a mental status 
examination that reveals that the veteran was alert and 
oriented and cooperative. His speech was coherent and 
relevant and his thinking was logical and goal-directed. His 
mood was euthymic and his affect was positive. He was not 
psychotic and not delusional and he had no hallucinations. He 
also did not have any suicidal or homicidal ideation. His 
intellectual functioning appeared to be average and his 
judgment and insight were fair. The current GAF score and the 
GAF score for the past year were both 60.

A February 2007 VA treatment record shows that the veteran's 
mood was stressed, but showed similar symptoms to the January 
2007 VA treatment record. The GAF score continued to be 60.

During the September 2007 Board hearing, the veteran 
testified that he had recurring thoughts and dreams that 
caused him to be in a depressed and a stressful mood. His 
friend told him that at times he trembled in his sleep and at 
times he would wake up in a sweat. He stated that he 
experienced these dreams approximately two to three times a 
month. Further, he had problems concentrating while in 
school. Regarding personal relationships, he was withdrawn 
and kept isolated and he was tense around crowds. He 
described his relationship with his grown children as being 
"good." The veteran also stated that his PTSD had become 
worse since his last VA examination.

In light of the above rating criteria, the overall evidence 
does not support a schedular rating in excess of 30 percent 
for the veteran's PTSD. None of the evidence illustrates the 
veteran's PTSD manifests with symptoms such as flattened 
affect, circumstantial, circumlocutory or stereotyped speech, 
difficulty understanding complex commands, impaired memory, 
impaired judgment, or impaired abstract thinking. 38 C.F.R. 
§ 4.130, Diagnostic Code 9411. Although the February 2004 VA 
treatment record shows that the veteran's affect was mildly 
constricted, subsequent records show that the veteran's 
affect was appropriate. Further, he complains of nightmares, 
but they do not occur more than once per week. Regarding the 
veteran's GAF scores of 40 and 42, although they represent a 
more severe disability status than is shown by the 30 percent 
rating, the veteran's actual symptoms as shown by the mental 
status examinations and the clinical record do not meet the 
criteria for a rating in excess of 30 percent.

As a final matter, the veteran argued during his September 
2007 Board hearing that his PTSD had worsened since his last 
VA examination and requested a new examination. However, 
subsequent to the veteran's last VA examination dated in 
August 2006, VA treatment records were associated with the 
claims file that show current treatment for the veteran's 
PTSD. These records indicate that the veteran's symptoms of 
his PTSD remained the same since his last August 2006 VA 
examination. Therefore, a new VA examination is not necessary 
to assess the current severity of the veteran's PTSD.

As such, the preponderance of the evidence is against the 
claim for an initial rating in excess of the currently 
assigned 30 percent rating for PTSD and the benefit of the 
doubt rule does not apply. 38 U.S.C.A. § 5107(b); see Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is denied.

Service connection for a left hand condition is denied.

Service connection for tinea of the feet is denied.

An initial rating in excess of 30 percent for PTSD is denied.


REMAND

Regarding the veteran's claim for an initial higher rating 
for his bilateral hearing loss, during the September 2007 
Board hearing, the veteran asserted that his bilateral 
hearing loss had worsened since the most recent August 2006 
VA examination.

Given the allegation of worsening disability, the veteran 
should be afforded a new examination to obtain pertinent 
findings to assess the current severity of his bilateral 
hearing loss. See 38 U.S.C.A. § 5103A(d) (West 2002); Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, the RO should arrange for the veteran to undergo 
a VA audiological evaluation at an appropriate VA medical 
facility. The veteran is hereby advised that failure to 
report to the scheduled evaluation, without good cause, may 
well result in a denial of the claim for an initial higher 
rating. See 38 C.F.R. § 3.655 (2007). Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member. If the veteran fails to report to the 
scheduled audiological evaluation, the RO should obtain and 
associate with the claims file a copy(ies) of the notice(s) 
of the date and time of the scheduled appointment(s) sent to 
him by the pertinent VA medical facility. 

Prior to arranging for the veteran to undergo further 
evaluation, the RO must obtain and associate with the claims 
file all outstanding VA medical records. The claims file 
currently includes outpatient treatment records from the VA 
Medical Center (VAMC) in Waco, Texas, dated up to February 
2007. The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file. See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992). The RO must obtain all outstanding 
pertinent medical records from the Waco VAMC since February 
2007, following the procedures prescribed in 38 C.F.R. § 
3.159 (2007) as regards requesting records from Federal 
facilities.

Accordingly, the issue remaining on appeal is REMANDED for 
the following actions:

1. The RO should obtain from the Waco VAMC 
all pertinent records of evaluation or 
treatment of the veteran's bilateral 
hearing loss, from February 2007 to the 
present. The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) as 
regards requesting records from Federal 
facilities. All records or responses 
received should be associated with the 
claims file.

2. After all available records and responses 
from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the veteran to undergo an 
audiological evaluation at an appropriate VA 
medical facility.  

The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to the individual designated to 
examine the veteran, and the report of the 
evaluation should include discussion of 
the veteran's documented medical history 
and assertions. All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail. The examiner should set forth all 
evaluation findings, along with the 
rationale for any conclusions reached, in 
a printed (typewritten) report.

The audiologist should conduct audiometry 
and speech discrimination testing for 
purposes of evaluating the veteran's 
bilateral hearing loss.

3. If the veteran fails to report for the 
scheduled evaluation, the RO must obtain and 
associate with the claims file a copy(ies) 
of any notice(s) of the date and time of the 
scheduled appointment(s) sent to him by the 
pertinent VA medical facility.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


